Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 11, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 1, 1974 on the ground that she lost her employ*779ment because of misconduct in connection therewith. The determination of the issue of misconduct is a factual one and if, as in this case, it is supported by substantial evidence, such a decision must be affirmed (Matter of Lester [CatherwoodJ 30 AD2d 1025). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.